Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 1 of 8 PageID #: 15379




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MISSOURI
                         EASTERN DIVISION

UNITED STATES OF AMERICA, )
    Plaintiff,            )
                          )
v.                        )                No. 4:15 CR 00404 HEA
                          )
MICHAEL GRADY, et. al.,   )
    Defendant.            )


  DEFENDANT MICHAEL GRADY’S MOTION IN LIMINE TO EXCLUDE
                 OTHER ACTS EVIDENCE

      NOW COMES, the Defendant, MICHAEL GRADY, by and through his

attorneys, QUINN A. MICHAELIS and JOSHUA B. ADAMS, and

respectfully moves this Honorable Court to issue an order precluding the

Government from presenting specific evidence of other crimes to the jury

pursuant to Fed. R. Evid. Rule 404(b) and 403. In support of this motion, Mr.

Grady states as follows:

      INTRODUCTION

      The government seeks to admit certain evidence against Mr. Grady,

namely, a 2000 conviction for conspiracy to possess with intent to distribute

heroin, for which he was sentenced to 110 months imprisonment. The

proffered conviction is “offered to prove Defendant Grady’s motive, intent,

knowledge, absence of mistake, or lack of accident as to all counts charged in

the indictment.” (Doc. at ) Mr. Grady is charged in the fifth superseding


                                       1
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 2 of 8 PageID #: 15380




indictment with conspiracy to distribute a detectable amount of cocaine and a

detectable amount of heroin, obstruction of justice, unlawful flight to avoid

prosecution, money laundering, and witness tampering.          Mr. Grady objects

to the use of this conviction as it is impermissible character evidence, not

sufficiently similar to the charged counts, is too remote in time, and is

prejudicial to Mr. Grady.

      ARGUMENT

      Under Federal Rule of Evidence 404(b), “evidence of other crimes,

wrongs, or acts is not admissible to prove the character of a person in order to

show action in conformity therewith,” but may be admissible for “other

purposes such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity or absence of mistake or accident.”

      Before admitting evidence under Rule 404(b) the court must determine

if the proffered evidence satisfies the following four-part test: (1) that the

evidence is relevant to a material issue; (2) that the evidence is similar in

kind and not overly remote in time to the charged crime; (3) that the evidence

is supported by sufficient evidence; and (4) that the evidence’s potential

prejudice does not substantially outweigh its probative value. United States

v Robinson, 639 F.3d489, 494 (8th Cir. 2011).

      a. The government’s proffered evidence is impermissible character

         evidence.


                                         2
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 3 of 8 PageID #: 15381




      The government’s 404(b) notice is devoid of any argument, and suggests

that the mere fact of the previous conviction alone is relevant, so long as they

list non-propensity reasons for using the previous conviction. 404(b) requires

more than a mere recitation of non-propensity reasons for the admission of

the proffered evidence. “Federal Rule of Evidence 404(b)(2) identifies the

purpose for which evidence or prior convictions may be admitted, but merely

reciting those permissible purposes without more is not sufficient to render

the evidence of a prior conviction admissible in any particular case…Rule

404(b) requires a careful inquiry and analysis of the purpose for which the

evidence is offered. The government—as proponent of the evidence—must

identify the permissible non-propensity purpose for the evidence, and must

articulate the relationship between the prior conviction and a material issue

in the case.” United States v. Cotton, 823 F.3d 430, 434 (8th Cir 2016).

      The Eighth Circuit has emphasized that “before evidence of a prior

conviction is admitted, the district court should ask why the government

seeks to admit it.” United States v. Turner, 871 F.3d 374, 390-91 (8th Cir.

2015). In Turner, the government sought to admit evidence of a defendant’s

prior drug possession in order to prove his intent and knowledge to commit

the charged conspiracy. The court emphasized that the government must

provide an explanation linking the defendant’s previous acts to his knowledge

or intent in the current charge. Id. “Only if these types of questions are


                                       3
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 4 of 8 PageID #: 15382




asked, and adequately answered, can the district court determine whether

evidence of a prior bad act, including prior convictions in drug cases, may be

admitted pursuant to Rule 404(b) or whether it must be excluded because it

is offered solely to prove criminal propensity or is substantially more

prejudicial than probative. Id. at 390-91 (emphasis added).

      The foundational requirement of Rule 404 is that the explanation

connecting a prior bad act to an element in the charged offense must be

“supported by some propensity-free chain of reasoning.” United Sates v.

Gomez, 763 F.3d 845, 856 (7th Cir. 2014(en banc)); United States v

Rodriguez, 880 F.3d 1151, 1167-68 (9th Cir. 2018)(“Thus, where the

defendant’s knowledge is contested, we have emphasized that the

government must prove a logical connection between the knowledge gained

as result of the commission of the prior act and the knowledge at issue in the

charged act.”…this logical connection must be ‘supported by some propensity-

free chain of reasoning.’”)

      The government has made no argument here, and has simply recited a

list of non-propensity reasons for admitting the evidence without providing

the requisite connection between the proffered conviction and “all counts” in

which Mr. Grady is charged. Significantly, “all the counts” alleged against

Mr. Grady do not involved drug charges. That is merely Count 32. Plainly

put, the government has not established a non-propensity causal connection


                                       4
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 5 of 8 PageID #: 15383




between the 2000 conviction, and the current charged conduct, twenty years

later.

         Pursuant to the Eighth Circuit’s holding in United States v. Cotton,

“mere recitation of the Rule without an accompanying case-specific analysis

risks couching criminal propensity in terms of knowledge, intent, or lack of

mistake. Rule 404(b), by its own terms, requires more.” 823 F.3d at 434-435.

         b. The government’s proffered evidence is not sufficiently similar, and

            is too remote in time.

         The government’s proffered evidence is offered “to prove Defendant

Grady’s motive, intent knowledge, absence of mistake, or lake of accident as

to all counts charged in the indictment.” As stated above, Mr. Grady is

charged in a number of counts that are unrelated to the distribution of

controlled substances. As to the charged drug conspiracy, it is apparently the

government’s theory not that Mr. Grady engaged in the activities of the drug

distribution himself, but that he provided “information about who Grady and

[co-defendant] Dillon believed was cooperating with the Government. This

was advantageous to [the cooperating defendant] CW-A, who as a drug-

dealer, did not want to work with people who were suspected of cooperating

with the Government.” (Doc. 1409 at 10).

         The fact that Mr. Grady received a felony conviction 16 years prior to

the indictment in this case, and 20 years before his trial sheds absolutely no


                                         5
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 6 of 8 PageID #: 15384




light on the charged conduct. Mr. Grady does not allege as an affirmative

defense that he made a “mistake” or was unaware of the charged conspiracy.

In fact, the government has not alleged a single fact that can connect the

2000 conviction with any of the events that it will present to the jury. The

same individuals are not common in either case, nor were the actions or

modus apperendi of the charged conspiracy. Plainly put, this creates more

heat than fire. The government attempts to put Mr. Grady’s conviction before

the jury only to show propensity. Mr. Grady had been convicted in 2000,

therefore, he must be guilty in 2020.

      The proffered conviction need only be "sufficiently similar," and in such

a way to support whatever permissible inference makes the evidence

relevant. United States v. Cook, 545 F.3d 938, 941 (8th Cir. 2006) (upholding

the exclusion of evidence of past convictions for crimes that superficially

resembled the charged offense but were "functionally dissimilar"). There is no

similarity between Mr. Grady’s 20-year-old conspiracy to distribute heroin,

and the current charged conspiracy. The government’s theory is that Mr.

Grady shared publicly available information with a co-defendant to aid or

assist the co-defendant’s drug trafficking organization. The government has

never alleged that Mr. Grady assisted in obtaining the drugs, nor that he not

distributed the drugs. The only inference the jury can gather from this two-

decade old conviction, and the one the government hopes the jury will make,


                                        6
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 7 of 8 PageID #: 15385




is that because Mr. Grady is a previously convicted drug felon, he must be

guilty in this case, even though there is no allegation that Mr. Grady engaged

in the trafficking of drugs himself. That is the very definition of propensity

evidence, and must be excluded.

      WHEREFORE, defendant, MICHAEL GRADY, respectfully requests

this Court to issue an order precluding the government from entering into

evidence his 2000 conspiracy conviction because such evidence is propensity

evidence, and is too dissimilar and too remote in time to the current charged

conduct.



Respectfully submitted,

s/Quinn A. Michaelis
An Attorney for Michael Grady

s/ Joshua B. Adams
An Attorney for Michael Grady


Quinn A. Michaelis
Attorney ID No. IL 6293379
73 W. Monroe, Suite 106
Chicago, IL 60601
(312)714-6920

Joshua B. Adams
LAW OFFICES OF JOSHUA B. ADAMS, P.C.
53 W. Jackson Blvd., Suite 1615
Chicago, IL 60604
(312) 566-9173




                                       7
Case: 4:15-cr-00404-HEA Doc. #: 3031 Filed: 02/17/21 Page: 8 of 8 PageID #: 15386




                           CERTIFICATE OF SERVICE



        I hereby certify that on February 17, 2021, I electronically filed the above

  DEFENDANT MICHAEL GRADY’S MOTION IN LIMINE TO EXCLUDE
                 OTHER ACTS EVIDENCE


with the Clerk of Court using the CM/ECF system to all listed parties in the case.

      Respectfully Submitted on February 17, 2021.



By His Attorney,
s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for MICHAEL GRADY
73 W. Monroe, Suite 106
Chicago, Illinois 60601
312-714-6920




                                          8
